This decision of the New Mexico Court of Appeals was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Court of
Appeals.

          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

No. A-1-CA-40336

T and C MANAGEMENT,

      Plaintiff-Appellee,

v.

CLAIRE TRUELOCK,

      Defendant-Appellant.

APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
Beatrice J. Brickhouse, District Judge

Vance, Chavez & Associates
Claud E. Vance
Albuquerque, NM

for Appellee

Claire Truelock
Albuquerque, NM

Pro Se Appellant

                             MEMORANDUM OPINION

BOGARDUS, Judge.

{1}    Summary affirmance was proposed for the reasons stated in the notice of
proposed summary disposition. No memorandum opposing summary affirmance has
been filed, and the time for doing so has expired. AFFIRMED.

{2}   IT IS SO ORDERED.

KRISTINA BOGARDUS, Judge
WE CONCUR:

JENNIFER L. ATTREP, Judge

JANE B. YOHLEM, Judge